DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Applicant’s Paper filed 9/12/2022 does not address/overcome numerous issues regarding this Application.
The prosecution history for this application is confusing.
The continuity/priority for this application and family of Applications is unsettled with outstanding issues.
In Applicant’s Paper filed 9/12/2022 Applicant filed a set of amended Claims.
In Applicant’s Paper filed 9/12/2022 Applicant did NOT file an amended Specification.
Applicant attempted to amend the Specification in the Paper filed 7/19/2022, however, this amendment was NOT entered as noted in the Notice of Non-Compliant Amendment mailed 8/30/2022.  An amendment to the Specification was previously made in the Paper filed 4/19/2021.
In Applicant’s Paper filed 9/12/2022 Applicant did NOT file amended Drawings.
Summary of Office Actions/Responses
8/30/2022	Notice of Non-Compliant Amendment (improper status identifiers, improper Specification markings)
7/19/2022		Non-Compliant response
7/19/2022		Petition (2nd) to Revive Abandoned application (by APPLICANT)
11/19/2021	Abandonment (2nd)
4/26/2021	Non-Final Rejection
4/19/2021		response (partially non-responsive to FR of 3/11/2020 filed)
4/16/2021	Notice of Non-Compliant Amendment (improper status identifiers)
4/12/2021		Non-Compliant response
4/7/2021	Notice of Non-Compliant Amendment (improper status identifiers)
4/2/2021		Non-Compliant response
3/19/2021	Notice of Non-Compliant Amendment (no response to FR of 3/11/2020 filed)
3/10/2021	Petition to revive of 3/10/2021 – automatically GRANTED
– NO response to FR of 3/11/2020
3/10/2021		Petition to Revive Abandoned application (by APPLICANT)
10/27/2020		Petition to Revive Abandoned application (by APPLICANT) -DISMISSED
10/15/2020	Abandonment (1st)
9/17/2020		RCE (untimely, by APPLICANT) – NO response to FR of 3/11/2020
3/11/2020	Final Rejection (FR)
3/2/2020		response
2/28/2020	Notice of Non-Compliant Amendment
2/21/2020		Non-Compliant response
2/18/2020	Notice of Non-Compliant Amendment
2/11/2020		Non-Compliant response
2/6/2020	Notice of Non-Compliant Amendment
1/29/2019		Non-Compliant response
11/27/2019	Non-Final Rejection
3/31/2018		Filing Date
Claims
Claims 1-18 are pending.

Priority/ADS
The priority of this application and the family of applications is confusing and contains numerous errors.  Applicant has claimed priority to applications owned by a different Applicant and mixed up DIV/CIP/CON priority.  Applicant has presented erroneous filing dates, wrong patent reference dates and numerous other errors.
Applicant has filed numerous petitions/ADS to address priority issues.
Applicant filed an ADS on 9/12/2022 without a petition.  Applicant is advised to review the record to confirm all required petitions have been filed.

    PNG
    media_image1.png
    639
    798
    media_image1.png
    Greyscale

Per the ADS filed 5/1/2022 Applicant incorrectly states this application (15/942,455) is a DIV of 15/335,230, however, the Specification states it is a CIP.

    PNG
    media_image2.png
    177
    698
    media_image2.png
    Greyscale

In paragraph [0001] of the Paper filed 7/19/2022 Applicant states this application (15/942,455) is a CIP of 15/335,230.

    PNG
    media_image3.png
    93
    621
    media_image3.png
    Greyscale

The priority date of this application is interpreted as being the filing date of this Application, 3/31/2018, unless and/or until the priority has been corrected and approved.  Further prior art rejections may be forthcoming depending on how the priority may change.
When Applicant filed this application on 3/31/2018 Applicant did not claim priority to any applications as set forth in the ADS.
In the first paragraph of the Specification filed 3/31/2018 Applicant contradicted the ADS filed 3/31/2018 by stating this application is a CIP of application 15/335,230.
On 2/12/2020 Applicant filed an amended ADS that contradicted both the ADS filed 3/31/2018 and the Specification filed 3/31/2018.  Application states this application is a DIV of application 15/335,230.
A DIV application must not have a broader disclosure than a parent application(s).
Applicant has improperly broadened the scope of this application beyond that of application 15/335,230.  Applicant has added new matter to this application upon filing and through amendments.
Original Claims 1-18 in this application, through at least their dependency on independent claims 1, 7 and 14, go beyond the scope of alleged parent application 15/335,230.
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
REPEATED/NEW OBJECTIONS
DRAWINGS
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The Figures are for a different invention than claimed.  
None of the Figures illustrate a method, as in Claims 1-18, of forming a layer of composite anti-ballistic material that includes interlineating a layer of carbon nanotubes.  None of the Figures illustrate carbon nanotubes or a method step of interlineating a layer of carbon nanotubes or a method making a laminate or a laminate.  FIGs 1-4 appear to be directed to prior art, FIGs 5-6 to single sheets and FIG-7 to a method of processing a sheet.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference #76, #78 and #79 (See para. [0028]+ and FIG-7.).  

    PNG
    media_image4.png
    72
    588
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    353
    676
    media_image5.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The language of Claims 1-18 is not supported by the text of the Specification.
The text of the Specification is substantially directed to a product as set forth in a parent application and not the claimed method.
The Specification does not provide support for the language “[a] method … carbon nanotubes” in Claim 1, “[a] method … second layer” in Claim 7 and “[a] method … previous layer” in Claim 14.  
The Specification does not provide support for the language “molecularly orienting a third layer … thickness is achieved” in Claim 8, lines 3-8.  
Applicant is advised to consider amending the text of the Specification while being careful not to add new matter.
The amendment filed 4/19/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendments made to paras. 33-34 per the Paper filed 4/19/2021.

    PNG
    media_image6.png
    299
    713
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    185
    738
    media_image7.png
    Greyscale

Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “forming a a composite” in line 1 has an extra “a”.  Appropriate correction is required.

    PNG
    media_image8.png
    89
    475
    media_image8.png
    Greyscale

REPEATED/NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-18 are new matter, through at least their dependency on independent claims 1, 7 and 14 which contain new matter.  Applicant cannot expand the scope of the claims beyond the scope of the disclosure upon which it is claiming priority to.
The above noted claims are not supported by the alleged parent application 15/335,230.  Applicant has changed its position on what is the chain and type of priority for this application.
On 2/12/2020 Applicant filed an amended ADS that contradicted both the ADS filed 3/31/2018 and the Specification filed 3/31/2018.  Application now states this application is a CIP of application 15/335,230 while the ADS states this application is a DIV of application 15/335,230.
The phrase “interlineating … carbon nanotubes” in Claim 1, lines 5-6 is new matter.
Applicant appears to be claiming priority to application 15/335,230.  Application 15/335,230 does not describe a method with method steps that involve “interlineating … carbon nanotubes”.  Just because an application may mention the terms “interlineated” and “carbon nanotubes” does not mean this application provides support for a method and a method step of “interlineating … carbon nanotubes”.  None of the claims mention a method step involving “carbon nanotubes”.
The phrase “interlineating … carbon nanotubes” in Claim 7, line 7 is new matter.
The phrase “molecularly orienting a third layer … thickness is achieved” in Claim 8, lines 3-8 is new matter.  The disclosure as filed does not discuss a process step having a third layer, a process step of interlineating carbon nanotubes and a process of repeating steps d. and e.  The disclosure as filed does mention the terms “interlineated” and “carbon nanotubes”, however, does not mention the method steps in Claim 8.  Applicant has created a new method after the original disclosure.
Applicant appears to be claiming priority to application 15/335,230.  Application 15/335,230 does not describe a method with method steps that involve “interlineating … carbon nanotubes”.  Just because an application may mention the terms “interlineated” and “carbon nanotubes” does not mean this application provides support for a method and a method step of “interlineating … carbon nanotubes”.  None of the claims mention a method step involving “carbon nanotubes”.
The phrase “method … interlineating … rheological fluid” in Claim 14, lines 1-8 is new matter.
Applicant appears to be claiming priority to application 15/335,230.  Application 15/335,230 does not describe a method with method steps that involve “method … interlineating … rheological fluid”.  Just because an application may mention the terms “interlineated” and “rheological fluid” does not mean this application provides support for a method and a method step of “method … interlineating … rheological fluid”.  None of the claims mention a method step involving “rheological fluid”.
The phrase “method … interlineating … rheological fluid” in Claim 14 lines 1-8 is new matter as the disclosure as filed does not teach both a “rheological fluid” and “nanotubes” between a polyethylene layer and a subsequent layer.  Paragraph [0034] of the Specification discusses layers of rheological fluid solution between adjacent HDPE layers, not a “rheological fluid” layer and a nanotube layer.
The phrase “subsequent layer” in Claim 14, line 4 is new matter.  In Applicant’s Paper filed 3/2/2020 Applicant replaced the “adjacent” language by “subsequent”.  Adjacent layers appear to be layers next to each other while subsequent layers appear to be layers that can have numerous other layers in between.

    PNG
    media_image9.png
    67
    587
    media_image9.png
    Greyscale

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase “molecularly orienting more than one layer of laminated biased oriented polyethylene material” in Claim 1, lines 3-4 is vague and indefinite as it is unclear how more than one layer of laminated material can be oriented as opposed to strips of material or individual plies.  The laminated language appears to infer the presence of more than one layer, however, this interpretation is contradicted by Applicant’s Specification.  The Specification at para. [0021] discusses orienting material into strips to create plies.  Para. [0025]+ discusses a process of orienting a film sheet of material. 

    PNG
    media_image10.png
    118
    590
    media_image10.png
    Greyscale

The Specification does NOT discuss a process of orientating a laminate.
The phrase “adjacent layers” in Claim 1, line 5 is vague and indefinite as the claim does not previously mention layers as being adjacent.
The phrase “interlineating adjacent layers” in Claim 1, line 5 is vague and indefinite as it is unclear how it is possible to interlineate adjacent layers of polyethylene as the layers of polyethylene were never adjacent.  The Specification appears to describe a method of applying a layer of carbon nanotubes over a layer of polyethylene.  This has a different meaning than interlineating adjacent layers.
The claims are directed to a method and not a product, thus, the method language must be written accordingly.
The phrase “a midpoint between a melting point and a freezing point” in Claim 3, lines 3-4 is vague and indefinite as it is unclear what material the melting point and a freezing point are referring to.  Is the material water, PE, nanotubes or something else?
Claim 5 recites the limitation "said at least one layer of laminated biased oriented material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Words are missing.  Applicant is advised to consider earlier stating “at least one layer of laminated biased oriented material”.
The phrase “temperature approximately” in Claim 6, lines 1-2 is vague and indefinite as a word appears to be missing.
The phrase “molecularly orienting at least a first layer of laminated modified polyethylene material” in Claim 7, lines 3-4 is vague and indefinite as it is unclear how more than one layer of laminated material can be oriented as opposed to strips of material or individual plies.  The “laminated” language appears to infer the presence of more than one layer, however, this interpretation is contradicted by Applicant’s Specification.  The Specification at para. [0021] discusses orienting material into strips to create plies.  Para. [0025]+ discusses a process of orienting a film sheet of material. 
The Specification does NOT discuss a process of orientating a laminate.
The phrase “molecularly orienting at least a second layer of laminated modified polyethylene material” in Claim 7, lines 5-6 is vague and indefinite as it is unclear how more than one layer of laminated material can be oriented as opposed to strips of material or individual plies.  The laminated language appears to infer the presence of more than one layer, however, this interpretation is contradicted by Applicant’s Specification.  The Specification at para. [0021] discusses orienting material into strips to create plies.  Para. [0025]+ discusses a process of orienting a film sheet of material. 
The Specification does NOT discuss a process of orientating a laminate.
The phrase “molecularly orienting at least a second layer … at a biased orientation from said first layer” in Claim 7, lines 5-6 is vague and indefinite as it is unclear how it is possible to orientate at a bias orientation as the disclosure seems to first describe making sheets of material and then at a later time arranging these sheets with different orientations.  The disclosure does not appear to describe a method step of molecularly orienting a second layer at a biased orientation.
The phrase “molecularly orienting a third layer of laminated modified polyethylene material” in Claim 8, lines 3-5 is vague and indefinite as it is unclear how more than one layer of laminated material can be oriented as opposed to strips of material or individual plies.  The laminated language appears to infer the presence of more than one layer, however, this interpretation is contradicted by Applicant’s Specification.  The Specification at para. [0021] discusses orienting material into strips to create plies.  Para. [0025]+ discusses a process of orienting a film sheet of material. 
The Specification does NOT discuss a process of orientating a laminate.
Claim 8 recites the limitation "said … polyethylene materials" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states “material” not “materials”.
Claim 8 recites the limitation "steps d. and e." in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not previously set forth “steps”.  Applicant is advised to consider earlier stating "steps".
Claim 11 recites the limitation "said layers … polyethylene material" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not previously set forth “layers”.
The phrase “a midpoint between a melting point and a freezing point” in Claim 11, line 3 is vague and indefinite as it is unclear what material the melting point and a freezing point are referring to.  Is the material water, PE, nanotubes or something else?
The phrase “at least one layer … a subsequent layer is” in Claim 14, lines 3-4 is vague and indefinite as the language “at least one” is inclusive of “one layer” and if there is only one layer then it seems impossible for there to be a subsequent layer.  Furthermore, if there is only one layer then the interlineating language later in the claim does not make any sense when there is only one layer.
The phrase “molecularly orienting at least one layer of laminated modified polyethylene material” in Claim 14, lines 3-4 is vague and indefinite as it is unclear how more than one layer of laminated material can be oriented as opposed to strips of material or individual plies.  The laminated language appears to infer the presence of more than one layer, however, this interpretation is contradicted by Applicant’s Specification.  The Specification at para. [0021] discusses orienting material into strips to create plies.  Para. [0025] + discusses a process of orienting a film sheet of material. 
The Specification does NOT discuss a process of orientating a laminate.
Claim 17 recites the limitation "said laminated oriented material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  A word is missing.
The phrase “a midpoint between a melting point and a freezing point” in Claim 17, line 3 is vague and indefinite as it is unclear what material the melting point and a freezing point are referring to.  Is the material water, PE, fluid or something else?
The phrase “raising the … about 192 oF” in Claim 18, line 2 is vague and indefinite as it is unclear whether the total temperature change is 192 oF or the final temperature is 192 oF.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
Claims 1 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogrin et al. (US 2011/0174145) in view of Mesica et al. (US 6,253,915).
The PE/HDPE and nanotube material disclosed/claimed by Applicant and taught by the cited prior art are very well known in the anti-ballistic art.  The relatively long-chain, high molecular weight materials provide desirable high strength materials for ballistic protection.
Regarding Claim 1, Ogrin (‘145) teaches a method of forming a composite anti-ballistic material (See Abs., paras. 125-130, 169, FIGs 12A and 3A, vest #410.), 

    PNG
    media_image11.png
    261
    466
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    331
    275
    media_image12.png
    Greyscale

said method comprising: more than one layer of laminated polyethylene material; interlineating adjacent layers of polyethylene material with at least one layer of carbon nanotubes (See paras. 125-130, 169 and FIGs 3A and 12A, formed armor vest #410 made from alternating interlineated polyethylene layers #202 and carbon nanotube layers #204.), however, fails to expressly disclose the polyethylene being biased oriented polyethylene.
Applicant does not set forth any non-obvious unexpected results for selecting one type of polyethylene over another.  Mesica (‘915) describes the type of polyethylene material as disclosed by Ogrin (‘145) as being long chain-like polymers made by an array of parallel-oriented molecules in a crystalline structure made by an extrusion process having high strength bullet proof characteristics (See Abs., col. 1, l. 40+, col. 2, l. 27+.).  The biased language is interpreted as being broad and generic without any orientation specificity, thus, inclusive of all orientations which is clearly taught by Ogrin (‘145) and Mesica (‘915) as discussed above.  The type of material disclosed by Ogrin (‘145), Mesica (‘915) and claimed is very well known in the anti-ballistic art.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Ogrin’s (‘145) material in view of Mesica (‘915) would be in the same form as set forth in the claims to provide a strong material with bulletproof characteristics that is effective for ballistic protection.  Selection of materials and adjustments would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a material that is strong, durable, having bulletproof characteristics and effective for ballistic protection.
Regarding Claim 7, Ogrin (‘145) teaches a method of forming a layer of a composite anti-ballistic material (See Abs., paras. 125-130, 169, FIGs 12A and 3A.), said method comprising: at least a first and second layer of laminated polyethylene material; interlineating more than one layer of polyethylene material with at least one layer of carbon nanotubes (See paras. 125-130, 169 and FIGs 3A and 12A, formed armor vest #410 made from alternating interlineated polyethylene layers #202 and carbon nanotube layers #204.), however, fails to expressly disclose the polyethylene being biased oriented polyethylene.
Applicant does not set forth any non-obvious unexpected results for selecting one type of polyethylene over another.  Mesica (‘915) describes the type of polyethylene material as disclosed by Ogrin (‘145) as being long chain-like polymers made by an array of parallel-oriented molecules in a crystalline structure made by an extrusion process having high strength bullet proof characteristics (See Abs., col. 1, l. 40+, col. 2, l. 27+.).  The biased language is interpreted as being broad and generic without any orientation specificity, thus, inclusive of all orientations which is clearly taught by Ogrin (‘145) and Mesica (‘915) as discussed above.  The type of material disclosed by Ogrin (‘145), Mesica (‘915) and claimed is very well known in the anti-ballistic art.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Ogrin’s (‘145) material in view of Mesica (‘915) would be in the same form as set forth in the claims to provide a strong material with bulletproof characteristics that is effective for ballistic protection.  Selection of materials and adjustments would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a material that is strong, durable, having bulletproof characteristics and effective for ballistic protection.
Regarding Claim 8, Ogrin (‘145) teaches a method of forming a layer of a composite anti-ballistic material (See Abs., paras. 125-130, 169, FIGs 12A and 3A, vest #410.), said method comprising: plural layers of laminated polyethylene material and plural layers interlineated layers of polyethylene material with at least one layer of carbon nanotubes (See paras. 125-130, 169 and FIGs 3A and 12A, formed armor vest #410 made from alternating interlineated polyethylene layers #202 and carbon nanotube layers #204.  The repeating steps of Claim 8 are only required if needed to achieve a desired thickness.), however, fails to expressly disclose the polyethylene being biased oriented polyethylene.
Applicant does not set forth any non-obvious unexpected results for selecting one type of polyethylene over another.  Mesica (‘915) describes the type of polyethylene material as disclosed by Ogrin (‘145) as being long chain-like polymers made by an array of parallel-oriented molecules in a crystalline structure made by an extrusion process having high strength bullet proof characteristics (See Abs., col. 1, l. 40+, col. 2, l. 27+.).  The biased language is interpreted as being broad and generic without any orientation specificity, thus, inclusive of all orientations which is clearly taught by Ogrin (‘145) and Mesica (‘915) as discussed above.  The type of material disclosed by Ogrin (‘145), Mesica (‘915) and claimed is very well known in the anti-ballistic art.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Ogrin’s (‘145) material in view of Mesica (‘915) would be in the same form as set forth in the claims to provide a strong material with bulletproof characteristics that is effective for ballistic protection.  Selection of materials and adjustments would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a material that is strong, durable, having bulletproof characteristics and effective for ballistic protection.
Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogrin et al. (US 2011/0174145) in view of Mesica et al. (US 6,253,915) and Wong (US 2012/0189795).
The PE/HDPE and nanotube material disclosed/claimed by Applicant and taught by the cited prior art are very well known in the anti-ballistic art.  The relatively long-chain, high molecular weight materials provide desirable high strength materials for ballistic protection.
Ogrin (‘145) teaches a method of forming a layer of a composite anti-ballistic material (See Abs., paras. 125-130, 169, FIGs 12A and 3A, vest #410.), 

    PNG
    media_image11.png
    261
    466
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    331
    275
    media_image12.png
    Greyscale

said method comprising: at least one layer of laminated polyethylene material; interlineating layers of polyethylene material with at least one layer of carbon nanotubes (See paras. 125-130, 169 and FIGs 3A and 12A, formed armor vest #410 made from alternating interlineated polyethylene layers #202 and carbon nanotube layers #204.), however, fails to expressly disclose the polyethylene being biased oriented polyethylene, flame retardants, containing magneto rheological fluid and the cycling steps of Claims 16-17.
Applicant does not set forth any non-obvious unexpected results for selecting one type of polyethylene over another.  Mesica (‘915) describes the type of polyethylene material as disclosed by Ogrin (‘145) as being long chain-like polymers made by an array of parallel-oriented molecules in a crystalline structure made by an extrusion process having high strength bullet proof characteristics (See Abs., col. 1, l. 40+, col. 2, l. 27+.).  The biased language is interpreted as being broad and generic without any orientation specificity, thus, inclusive of all orientations which is clearly taught by Ogrin (‘145) and Mesica (‘915) as discussed above.  The type of material disclosed by Ogrin (‘145), Mesica (‘915) and claimed is very well known in the anti-ballistic art.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Ogrin’s (‘145) material in view of Mesica (‘915) would be in the same form as set forth in the claims to provide a strong material with bulletproof characteristics that is effective for ballistic protection.  Selection of materials and adjustments would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a material that is strong, durable, having bulletproof characteristics and effective for ballistic protection.
Applicant does not set forth any non-obvious unexpected results for selecting one type of polyethylene over another and containing magneto rheological fluid.  
Wong (‘795) teaches incorporating nanotubes and HDPE materials like those taught by Ogrin (‘145) with magneto rheological fluid into ballistic resistant structures that can fill spaces upon impact by a ballistic (See Abs., paras. 2-3, 8, 52-57 and FIGs 1a-2b and 5.).

    PNG
    media_image13.png
    530
    571
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    481
    351
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    531
    692
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    530
    660
    media_image16.png
    Greyscale

It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing with Ogrin (‘145), Mesica (‘915) and Wong (‘795) before them to incorporate rheological fluid/flame resistant and carbon nanotubes into a combined structure to provide a structure that fills spaces upon impact by a ballistic.  It would have been foreseeable and obvious to a person having ordinary skill in the art that Ogrin’s (‘145) material in view of Mesica (‘915) would be subject to the claimed cycling as this is a known procedure for strengthening this type of polymeric material.  It would have been foreseeable and obvious that Ogrin’s (‘145) material in view of Mesica (‘915) would be in the same form as set forth in the claims to provide a material that is effective for ballistic protection.   Selection of materials and adjustments would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a material that is strong, durable, having bulletproof characteristics and effective for ballistic protection.
Claims 1, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singletary et al. (US 2016/0243790) in view of Wendell (US 2012/0189808).
The PE/HDPE and nanotube material disclosed/claimed by Applicant and taught by the cited prior art are very well known in the anti-ballistic art.  The relatively long-chain, high molecular weight materials provide desirable high strength materials for ballistic protection.
Singletary (‘790) teaches a method of forming a composite anti-ballistic material comprising forming plural layers of biased molecularly oriented polyethylene interlineated with other layers (See paras. 9, 21-26 and FIGs 1-2.), 

    PNG
    media_image17.png
    386
    140
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    345
    422
    media_image18.png
    Greyscale

however, fails to expressly describe the other layers including carbon nanotubes in Claims 1 and 7 and the thickness in Claim 13.
Wendell (‘808) teaches a method of forming a layer of composite anti-ballistic material comprising forming plural layers of polyethylene together with layers of carbon nanotubes for the purpose of providing protection with enhanced protection (See Abs, paras. 3 and 58 and FIG-5.).  Singletary (‘790) foreseeably and obviously teaches the thickness of at least 1 mm in Claim 13 as the claimed thickness includes nearly every conceivable thickness.

    PNG
    media_image19.png
    555
    726
    media_image19.png
    Greyscale

It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing with Singletary (‘790) and Wendell (‘808) before them to combine molecularly oriented polyethylene with carbon nanotube layers to provide an article having enhanced protection.
Claims 1, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geva et al. (US 2006/0210749) in view of Wendell (US 2012/0189808).
The PE/HDPE and nanotube material disclosed/claimed by Applicant and taught by the cited prior art are very well known in the anti-ballistic art.  The relatively long-chain, high molecular weight materials provide desirable high strength materials for ballistic protection.
Geva (‘749) teaches a method of forming a composite anti-ballistic material comprising forming plural layers of biased molecularly oriented polyethylene interlineated with other layers (See Abs., paras. 2, 24, 41, 57, 75 and FIG-3.), 

    PNG
    media_image20.png
    589
    524
    media_image20.png
    Greyscale

however, fails to expressly describe the other layers per Claims 1 and 7 being carbon nanotubes and the thickness in Claim 13.
Wendell (‘808) teaches a method of forming a layer of composite anti-ballistic material comprising forming plural layers of polyethylene together with layers of carbon nanotubes for the purpose of providing enhanced protection (See Abs, paras. 3, 58 and FIG-5.).  Geva (‘749) foreseeably and obviously teaches the thickness of at least 1 mm in Claim 13 as the claimed thickness includes nearly every conceivable thickness.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing with Geva (‘749) and Wendell (‘808) before them to combine molecularly oriented polyethylene with carbon nanotube layers to provide an article having enhanced protection.
Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geva et al. (US 2006/0210749) in view of Wendell (US 2012/0189808) and Wong (US 2012/0189795).
The PE/HDPE and nanotube material disclosed/claimed by Applicant and taught by the cited prior art are very well known in the anti-ballistic art.  The relatively long-chain, high molecular weight materials provide desirable high strength materials for ballistic protection.
Geva (‘749) teaches a method of forming a layer of composite anti-ballistic material comprising forming plural layers of biased molecularly oriented polyethylene interlineated with other layers (See Abs., paras. 2, 24, 41, 57, 75 and FIG-3.), 

    PNG
    media_image20.png
    589
    524
    media_image20.png
    Greyscale

however, fails to expressly describe the other layers being carbon nanotubes and magneto rheological fluid.
Wendell (‘808) teaches a method of forming a layer of composite anti-ballistic material comprising forming plural layers of polyethylene together with layers of carbon nanotubes for the purpose of providing protection with enhanced protection (See Abs., paras. 3, 58 and FIG-5.).
Wong (‘795) teaches incorporating nanotubes and HDPE materials like those taught by Geva (‘749) with magneto rheological fluid into ballistic resistant structures that can fill spaces upon impact by a ballistic (See Abs., paras. 2-3, 8, 52-57 and FIGs 1a-2b, 5.).

    PNG
    media_image13.png
    530
    571
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    481
    351
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    531
    692
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    530
    660
    media_image16.png
    Greyscale


It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing with Geva (‘749), Wendell (‘808) and Wong (‘795) before them to combine molecularly oriented polyethylene with carbon nanotubes and magneto rheological fluid layers to provide an article with enhanced protection.  Selection of materials and adjustments would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a material that is strong, durable, having bulletproof characteristics and effective for ballistic protection.
Claims 1, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallo (US 2007/0283801) in view of Geva et al. (US 2006/0210749).
The PE/HDPE and nanotube material disclosed/claimed by Applicant and taught by the cited prior art are very well known in the anti-ballistic art.  The relatively long-chain, high molecular weight materials provide desirable high strength materials for ballistic protection.
Gallo (‘801) teaches a method of forming a composite anti-ballistic material comprising forming plural layers of biased polyethylene together with layers of carbon nanotubes for the purpose of providing ballistic protection (See Abs, paras. 7-41 and FIG-3.), 

    PNG
    media_image21.png
    618
    521
    media_image21.png
    Greyscale

however, fails to expressly disclose the polyethylene being molecularly oriented per Claims 1 and 7 and the thickness of Claim 13.
Geva (‘749) teaches a method of forming a layer of composite anti-ballistic material comprising forming plural layers of molecularly oriented polyethylene interlineated with other layers (See Abs., paras. 2, 24, 41, 57 and 75 and FIG-3.).  It would have been foreseeable and obvious at the time of filing the prior art teaches the claimed thickness as the claimed thickness includes nearly every conceivable thickness.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing with Gallo (‘801) and Geva (‘749) before them to combine molecularly oriented polyethylene with carbon nanotube layers to provide an article having enhanced ballistic protection.
Selection of materials and adjustments would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a material that is strong, durable, having bulletproof characteristics and effective for ballistic protection.
ANSWERS TO APPLICANT’S ARGUMENTS
As discussed above, per the ADS filed 5/1/2022 Applicant incorrectly states this application (15/942,455) is a DIV of 15/335,230.

    PNG
    media_image2.png
    177
    698
    media_image2.png
    Greyscale


In paragraph [0001] of Applicant’s Paper filed 7/19/2022 Applicant states this application (15/942,455) is a CIP of 15/335,230.

    PNG
    media_image3.png
    93
    621
    media_image3.png
    Greyscale


On page 7 of Applicant’s Paper filed 9/12/2022 Applicant states the 35 USC 112(b) rejections have been obviated because of amendments to the Specification and correction of priority, it is noted said arguments are not persuasive as no amendments have been made.
The Examiner acknowledges Applicant makes some generic statements at pages 7-8 of the Paper filed 9/12/2022, however, these arguments do not precisely address the cited teachings of the prior art for the amended claims.
On pp. 7-8 of the Paper filed 9/12/2022 Applicant appears to have pasted generic enablement arguments without specifically addressing specific issues.
The limitations of the amended/new claims are discussed above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
September 19, 2022